DETAILED ACTION
	Receipt of Applicant’s Amendment, filed April 25, 2022 is acknowledged.  
Claims 1, 3, 4, 8-15, 17-18, and 20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai [WO2011/125787] (citations made to machine translation provided) in view of Levy [9830635].

With regard to claim 1, Ochiai teaches A method comprising: 
receiving, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”) associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address (Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determining, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associating, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the inventory quantity is shown for each store ID and the product ID of the products handled in the store); 
generating, based on a product per-unit cost (Ochiai, ¶65 “selling price”) for the one or more product identifiers (Ochiai, ¶65 “product ID of the product”) within each of the plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on a substitute per-unit cost (Ochiai, ¶65 “selling price”) for one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”) associated with the one or more product identifiers (Ochiai, ¶66 “the substitutable product… are registered for each product ID”) within each of the plurality of product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of a cost differential between the product per-unit cost and the substitute per-unit cost as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”);
generating, based on the one or more product identifiers within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of the cost differential as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
providing, at a user interface (Ochiai, ¶60 “input/output interface”), based on a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”), search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the items out of stock at the specific store (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”) and an adjustable visualization (Ochiai, ¶143 “In the boy 520 of the correspondence confirmation email, the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 525, which are options for selecting the correspondence method, or presented”) based on the standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the adjustable visualization comprises at least one adjustable component  as the out of stock product and the proposals are variable aspects of the email sent to the user (Ochiai, ¶143 “the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 524, which are options for selecting the corresponding method, are presented”) configured to modify the standardization construct as the email that is exemplified (Ochiai, Fig. 15; ¶143 “a correspondence confirmation email.  In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”); and 
providing, at the user interface (Ochiai, ¶60 “input/output interface”)… modified search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”), wherein the   standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”) is modified as adding the option 525 to the email (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”) based on at least one alternative transaction as the substitute product selected (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”), of the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”), …  
Ochiai does not explicitly teach providing based on at least one user interaction with the at least one adjustable component that causes the standardization construction to be modified, modified search results... wherein the standardization construct is modified based on at least one alternative transaction... associated with the at least one user interaction.  Levy teaches providing, at the user interface (Levy, Column 13, lines 19 “display interface 208”), based on at least one user interaction (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) with the at least one adjustable component (Levy, Column 9, lines 26 “the visualization is dynamic”), that causes the standardization construction to be modified, and based on the modified standardization construct, modified search results (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”)... wherein the standardization construct as the visualization (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) is modified as displaying a popup or otherwise display the information such as via the use of a marker indicating price attribute values (Levy, Column 9, lines 28-32 “enable a user to click on or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”; Column 9, lines 6-7 “markers are added to the visualization to indicate, for example, price and attribute values for each alternative item (or  for some alternative items) in the comparison set”) based on at least one alternative transaction as the information about the item (Id)... associated with the at least one user interaction as the user has clicked on or otherwise selected a comparison item (Id).  Levy further teaches “re-rendering, by the computer system, the electronic visualization interface based on the new selected item, wherein re-rendering comprises: re-generating the dynamic two-axis plot such that the plurality to selectable markers are updated in accordance with the new selected item” (Column 33, lines 44-50).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the confirmation message taught by Ochiai as a dynamic interface as taught by Levy as it provides the predictable results of providing a means of displaying possible alternative items to users in a way that illustrates additional differences and similarities between the items (Levy, Column 5, lines 63-65) while allowing the user to dynamically explore the items (Levy, Column 9, lines 25-35).  Thereby providing the user with additional information about the substitute items to the user upon user request.

With regard to claims 2, 9, and 16 the proposed combination further teaches wherein the plurality of records comprises the one or more product identifiers (Ochiai, ¶65 “product ID”), and the at least one location identifier as the store ID indicates the store where the product is located (Ochiai, ¶65 “store ID”).  

With regard to claims 3, 10, and 17 the proposed combination further teaches wherein determining each product cluster of the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) comprises: 
determining the one or more substitute product identifiers for the one or more product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”); and 
determining a plurality of attributes as the criteria used, such as being meat, or beef (Ochiai, ¶191 “product classification set by various criteria can be used.  For example, meat compose of beef, chicken, pork, etc. Can be classified as one product category… beef composed of beef shoulder loin, beef rib loin, beef rose and the like can be classified as one product category”) associated with the one or more product identifiers (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”).

With regard to claims 4, 11, and 18 the proposed combination further teaches wherein generating the standardization construct comprises (Ochiai, ¶143 “a correspondence confirmation email”), for each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”): 
determining the product per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more product identifiers (Ochiai, ¶65 “product ID of the product”); and
determining the substitute per-unit cost (Ochiai, ¶65 “selling price”) for each of the one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”).

With regard to claims 5, 12, and 19 the proposed combination further teaches wherein the at least one adjustable component comprises a time component (Ochiai, Figure 15, see the second line of the image which include time and date information), a weight, or a peer component as the proposed substitute products (Ochiai, ¶143 “the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 524, which are options for selecting the corresponding method, are presented”; ¶145 “When presenting the proposal 525, the system control unit 14 acquires the substitute product ID”).
 
With regard to claims 6, 13, and 20 the proposed combination further teaches wherein the at least one user interaction comprises an adjustment to the time component, the weight, or the peer component as the user selecting the proposed substitution (Ochiai, ¶149 “which proposal is selected”), and wherein the modified search results are based on the adjustment to the time component, the weight, or the peer component (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”; Column 33, lines 44-50 “re-rendering, by the computer system, the electronic visualization interface based on the new selected item, wherein re-rendering comprises: re-generating the dynamic two-axis plot such that the plurality to selectable markers are updated in accordance with the new selected item”). 
 
With regard to claims 7 and 14 the proposed combination further teaches wherein the adjustable visualization comprises one or more of a chart or a graph  (Levy, Column 4, lines 64-65 “show at least three different types of information using a single graph or chart”; Column 6, lines 55 “visualized using a two axis price/primary attribute graph”) indicative of the cost differential (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”; Levy Column 6, lines 53-64 “While such a two axis graph cam be useful to enable observations of differences between the various items with respect to price and mileage, the distance between markers or points on such a graph is merely a measure of the difference in price and mileage”) for each product cluster of the plurality of product cluster (Ochiai, ¶191 “it is preferable that each classification is composed of products that can be replaced with each other”).

With regard to claim 8, Ochiai teaches A non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a computing device (Ochiai, ¶46 “the computer”), cause the computing device to: 
receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”) associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
determine, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the inventory quantity is shown for each store ID and the product ID of the products handled in the store); 
generate, based on a product per-unit cost (Ochiai, ¶65 “selling price”) for the one or more product identifiers (Ochiai, ¶65 “product ID of the product”) within each of the plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on a substitute per-unit cost (Ochiai, ¶65 “selling price”) for one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”) associated with the one or more product identifiers (Ochiai, ¶66 “the substitutable product… are registered for each product ID”) within each of the plurality of product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of a cost differential between the product per-unit cost and the substitute per-unit cost as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”);
generate, based on the one or more product identifiers within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of the cost differential as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
provide, at a user interface (Ochiai, ¶60 “input/output interface”), based on a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”), search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the items out of stock at the specific store (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”) and an adjustable visualization (Ochiai, ¶143 “In the boy 520 of the correspondence confirmation email, the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 525, which are options for selecting the correspondence method, or presented”) based on the standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the adjustable visualization comprises at least one adjustable component  as the out of stock product and the proposals are variable aspects of the email sent to the user (Ochiai, ¶143 “the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 524, which are options for selecting the corresponding method, are presented”) configured to modify the standardization construct as the email that is exemplified (Ochiai, Fig. 15; ¶143 “a correspondence confirmation email.  In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”); and 
provide, at the user interface (Ochiai, ¶60 “input/output interface”), …, modified search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”), wherein the   standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”) is modified as adding the option 525 to the email (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”) based on at least one alternative transaction as the substitute product selected (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”), of the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”), …  
Ochiai does not explicitly teach providing based on at least one user interaction with the at least one adjustable component that causes the standardization construction to be modified, modified search results... wherein the standardization construct is modified based on at least one alternative transaction... associated with the at least one user interaction.  Levy teaches providing, at the user interface (Levy, Column 13, lines 19 “display interface 208”), based on at least one user interaction (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) with the at least one adjustable component (Levy, Column 9, lines 26 “the visualization is dynamic”), that causes the standardization construction to be modified, and based on the modified standardization construct, modified search results (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”)... wherein the standardization construct as the visualization (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) is modified as displaying a popup or otherwise display the information such as via the use of a marker indicating price attribute values (Levy, Column 9, lines 28-32 “enable a user to click on or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”; Column 9, lines 6-7 “markers are added to the visualization to indicate, for example, price and attribute values for each alternative item (or  for some alternative items) in the comparison set”) based on at least one alternative transaction as the information about the item (Id)... associated with the at least one user interaction as the user has clicked on or otherwise selected a comparison item (Id).  Levy further teaches “re-rendering, by the computer system, the electronic visualization interface based on the new selected item, wherein re-rendering comprises: re-generating the dynamic two-axis plot such that the plurality to selectable markers are updated in accordance with the new selected item” (Column 33, lines 44-50).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the confirmation message taught by Ochiai as a dynamic interface as taught by Levy as it provides the predictable results of providing a means of displaying possible alternative items to users in a way that illustrates additional differences and similarities between the items (Levy, Column 5, lines 63-65) while allowing the user to dynamically explore the items (Levy, Column 9, lines 25-35).  Thereby providing the user with additional information about the substitute items to the user upon user request.

With regard to claim 15 Ochiai teaches A system comprising: an interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”) configured to receive, by a first computing device (Ochiai, ¶54 “server 1”), a plurality of records associated with an organization identifier (Ochiai, ¶65 “store ID”), wherein the organization identifier is associated as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”) with at least one location identifier (Ochiai, ¶64, “the deliverable area for a store”); 
	a processor configured (Ochiai, ¶54 “server”) to: 
determine, based on the plurality of records as the inventory record for the product (Ochiai, ¶65 “In the inventory EB123…. Inventory information indicating the inventory quantity is show for each store ID and the product ID of the product handled in the store identified by the store ID”), a plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), wherein each product cluster of the plurality of product clusters (Ochiai, ¶191 “a product classification ID”) comprises one or more product identifiers identified by the plurality of records (Ochiai, ¶191 “the product classification to which the product identified by the product ID belongs is registered for each product ID”); 
associate, based on the plurality of product clusters as the classification (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), each of the one or more product identifiers as the product ID(Ochiai, ¶193 “sets the product corresponding to the belonging product ID acquired here as a product that can be replaced with a missing product”) within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”) with the at least one location identifier as the products are associated with the deliverable area for the associated store (Ochiai, ¶64, “the deliverable area for a store”; ¶65 “inventory DB… inventory information indicating the inventory quantity is shown for each store ID and the product ID of the products handled in the store); 
generate, based on a product per-unit cost (Ochiai, ¶65 “selling price”) for the one or more product identifiers (Ochiai, ¶65 “product ID of the product”) within each of the plurality of product clusters (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on a substitute per-unit cost (Ochiai, ¶65 “selling price”) for one or more substitute product identifiers (Ochiai, ¶66 “a product ID of the substitute product (referred to as “substitute product ID”) are registered for each product ID”) associated with the one or more product identifiers (Ochiai, ¶66 “the substitutable product… are registered for each product ID”) within each of the plurality of product clusters  (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), a plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of a cost differential between the product per-unit cost and the substitute per-unit cost as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”);
generate, based on the one or more product identifiers within each product cluster of the plurality of product clusters as the product ID is registered for each product classification ID (Ochiai, ¶191 “a product classification ID (referred to as “affiliated product classification ID”) of the product classification to which the product identified by the product ID belongs.”), and based on the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”) indicative of the cost differential as the price difference (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the ordered quantity, the system control unit 14 refers to the selling price of each substitute product in the inventory DB123, and the selling price of the out-of-stock product.  Select the product with the smallest price difference from the product as an alternative product”), a standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the standardization construct is associated with the at least one location identifier as the contents of the email must include products that are able to be delivered to the user’s delivery area (Ochiai, ¶143, ¶145 “confirms the inventory quantity of the substitutable product in the inventory DB 123”); 
the interface (Ochiai, ¶54 “The user terminal 2 has a Web browser function”; Ochiai, ¶60 “input/output interface”) further configured to:
provide, at a user interface (Ochiai, ¶60 “input/output interface”), based on a search query comprising the organization identifier (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”), search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the items out of stock at the specific store (Ochiai, ¶141 “searches the inventory DB 123 based on the store ID of the order acceptance record and the product ID of the order”) and an adjustable visualization (Ochiai, ¶143 “In the boy 520 of the correspondence confirmation email, the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 525, which are options for selecting the correspondence method, or presented”) based on the standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”), wherein the adjustable visualization comprises at least one adjustable component  as the out of stock product and the proposals are variable aspects of the email sent to the user (Ochiai, ¶143 “the name 521 of the out-of-stock product (out-of-stock product) is displayed, and four proposals 522 to 524, which are options for selecting the corresponding method, are presented”) configured to modify the standardization construct as the email that is exemplified (Ochiai, Fig. 15; ¶143 “a correspondence confirmation email.  In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”); and 
provide, at the user interface (Ochiai, ¶60 “input/output interface”), …, modified search results as the products searched for and identified as being out of stock (Ochiai, ¶143 “the name 521 of the out-of-stock product is displayed”) associated with the organization identifier as the store ID is associated with a deliverable area that determines which products are available to the user’s specific delivery address(Ochiai, ¶65 “inventory information indicating the inventory quantity is shown for each store ID and the product ID”; ¶61 “Store ID… a deliverable area”), wherein the   standardization construct (Ochiai, ¶143 “a correspondence confirmation email… In the title 510 of the correspondence confirmation email, a title indicating that there was a shortage in the ordered product is displayed”) is modified as adding the option 525 to the email (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”) based on at least one alternative transaction as the substitute product selected (Ochiai, Figure 15, 525; ¶145 “selects the substitute product as the substitute product and presents it in the proposal 525”), of the plurality of alternative transactions (Ochiai, ¶146 “when there are a plurality of substitute products in stock for the order quantity”), …
Ochiai does not explicitly teach providing based on at least one user interaction with the at least one adjustable component that causes the standardization construction to be modified, modified search results... wherein the standardization construct is modified based on at least one alternative transaction... associated with the at least one user interaction.  Levy teaches provide, at the user interface (Levy, Column 13, lines 19 “display interface 208”), based on at least one user interaction (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) with the at least one adjustable component (Levy, Column 9, lines 26 “the visualization is dynamic”), that causes the standardization construction to be modified, and based on the modified standardization construct, modified search results (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”)... wherein the standardization construct as the visualization (Levy, Column 9, lines 29-30 “enable a user to click or otherwise select a comparison item shown in a visualization”) is modified as displaying a popup or otherwise display the information such as via the use of a marker indicating price attribute values (Levy, Column 9, lines 28-32 “enable a user to click on or otherwise select a comparison item shown in a visualization as described herein and cause the system to display a popup or otherwise display information about that item”; Column 9, lines 6-7 “markers are added to the visualization to indicate, for example, price and attribute values for each alternative item (or  for some alternative items) in the comparison set”) based on at least one alternative transaction as the information about the item (Id)... associated with the at least one user interaction as the user has clicked on or otherwise selected a comparison item (Id).  Levy further teaches “re-rendering, by the computer system, the electronic visualization interface based on the new selected item, wherein re-rendering comprises: re-generating the dynamic two-axis plot such that the plurality to selectable markers are updated in accordance with the new selected item” (Column 33, lines 44-50).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the confirmation message taught by Ochiai as a dynamic interface as taught by Levy as it provides the predictable results of providing a means of displaying possible alternative items to users in a way that illustrates additional differences and similarities between the items (Levy, Column 5, lines 63-65) while allowing the user to dynamically explore the items (Levy, Column 9, lines 25-35).  Thereby providing the user with additional information about the substitute items to the user upon user request.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.  All the arguments regarding the newly added limitations are addressed in the above rejections.
With regard to claim 1, applicant argues that the prior art does not teach an “adjustable visualization compris[ing] at least one adjustable component configured to modify [a] standardization construct”.  Specifically, applicant asserts that the confirmation email taught by Ochiai does not read on the standardization construct because the email is not configured to provide modified search results.
In response to the preceding argument it is noted that the claimed search query has been mapped to the recitation of searching the inventory using the product ID to identify if a product is out of stock.  The claimed search results have been mapped to the identified out-of-stock products.  This information is used to identify alternative products, which are used to generate the proposal 525 which is added to the email.  Within the proposed combination, the system is able to generate a dynamic visualization instead of a static one.  The dynamic visualization generate would enable the user to click or otherwise select the presented proposals causing the system to display a popup or otherwise display information such as via a marker.  This enables the system to provide additional information to the user on demand to assist the user in determining the best option to select.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156